EXHIBIT 10.37
EXECUTION COPY
SECOND AMENDMENT TO
FIRST AMENDED AND RESTATED CREDIT AGREEMENT
(Wachovia/Arbor)
     THIS SECOND AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT, dated
as of December 24, 2009 (this “Amendment No. 2”), is entered into by and among
ARBOR REALTY FUNDING LLC, a Delaware limited liability company (together with
its successors and permitted assigns, “Arbor Realty Funding”), as a borrower,
ARSR TAHOE, LLC, a Delaware limited liability company (together with its
successors and permitted assigns, “ARSR Tahoe”), as a borrower, ARBOR REALTY
LIMITED PARTNERSHIP, a Delaware limited partnership (together with its
successors and permitted assigns, “Arbor Realty”), as a borrower, ART 450 LLC, a
Delaware limited liability company (together with its successors and permitted
assigns, “ART 450”), as a borrower, ARBOR REALTY SR, INC., a Maryland
corporation (together with its successors and permitted assigns, “ARSR”), as a
borrower, ARBOR ESH II LLC (together with its successors and permitted assigns,
“Arbor ESH” and, together with Arbor Realty Funding, ARSR Tahoe, Arbor Realty
and ARSR, each individually referred to herein as a “Borrower” and collectively
referred to herein as the “Borrowers”), as a borrower, ARBOR REALTY TRUST, INC.,
a Maryland corporation (together with its successors and permitted assigns,
“ART”), as a guarantor, Arbor Realty, as a guarantor, ARSR, as a guarantor
(ARSR, together with ART and Arbor Realty, the “Guarantors”), the several banks
and other financial institutions party to the Credit Agreement (each, together
with its successors and assigns, a “Lender” and, collectively, the “Lenders”),
and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for the Lenders (together with its successors and assigns
in such capacity, the “Administrative Agent”), and consented to by ARSR, as the
pledgor (together with its successors and permitted assigns, the “Pledgor”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association (together
with its successors and permitted assigns, “Custodian”), as the custodian.
Capitalized terms used and not otherwise defined herein shall have the meanings
given to such terms in the Credit Agreement (as defined below and as amended
hereby).
R E C I T A L S
     WHEREAS, the Borrowers, the Guarantors, the Lenders and the Administrative
Agent are parties to that certain First Amended and Restated Credit Agreement,
dated as of July 23, 2009 (as amended, modified, restated, replaced, waived,
substituted, supplemented or extended from time to time, including pursuant to
that First Amendment to First Amended and Restated Credit Agreement and Other
Credit Documents, dated as of December 16, 2009 and by this Amendment No. 2, the
“Credit Agreement”);
     WHEREAS, concurrently herewith, the Borrowers, the Guarantors and the
Administrative Agent are entering into that certain Second Amended and Restated
Fee Letter, dated as of the date hereof;
     WHEREAS, the Borrowers and the Guarantors desire to make certain
modifications to the Credit Agreement;
Second Amendment to Credit Agreement
(Wachovia/Arbor)

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Administrative Agent and the Lenders are willing to modify the
Credit Agreement as requested by the Borrowers and the Guarantors on the terms
and conditions specified herein;
     WHEREAS, each Guarantor desires to evidence its agreement to the amendments
and modifications set forth herein and to reaffirm its obligations under the
Guaranty; and
     WHEREAS, the Pledgor is a party to other Credit Documents and related
agreements that may be affected, directly or indirectly, by this Amendment No. 2
and desires to evidence its agreement to the amendments and modifications set
forth herein.
     NOW THEREFORE, in consideration of the foregoing recitals, and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
     Section 1. Amendments to Credit Agreement.
     (a) The following new definitions are added to Section 1.1 of the Credit
Agreement (to be inserted in the correct alphabetical order):
     ““Amendment No. 2” means that certain Second Amendment to First Amended and
Restated Credit Agreement, dated as of December 24, 2009, by and among the
Borrowers, the Guarantors, the Administrative Agent and the lenders party
thereto, as consented to by the Pledgor and Custodian.”
     “Credit Obligations” means the outstanding obligations under the Loans, the
Credit Agreement, the Notes and any other Credit Document and the Aggregate
Unpaids (as defined in the Working Capital Facility). For the avoidance of
doubt, “Credit Obligations” does not include any Credit Party-Related Obligation
that does not arise under the Credit Agreement or the other Credit Documents or
under the Working Capital Facility.”

    ““Discounted Payoff Amount” shall have the meaning set forth in the Fee
Letter.”

     ““Excess Principal Amount” means the difference (if positive) between the
amount of any principal payment or prepayment received from an Obligor with
respect to a Pledged Mortgage Asset and the Release Amount for such Pledged
Mortgage Asset.”

    ““Payoff Extension Amount” shall have the meaning set forth in the Fee
Letter.”

     (b) The definition of “Fee Letter” contained in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
     “Fee Letter” shall mean the Second Amended and Restated Fee Letter, dated
as of December 24, 2009, by the Administrative Agent, as acknowledged and agreed
by the Borrowers and the Guarantors, as amended, modified, extended, restated,
replaced, or supplemented from time to time.
     (c) Clause (EIGHTH) of Subsection 2.9(a)(ii) of the Credit Agreement is
hereby amended and restated in its entirety as follows, new clauses (NINTH) and
(TENTH) are hereby added to Subsection 2.9(a)(ii) of the Credit Agreement and
the proviso appearing at the end of Subsection 2.9(a)(ii) of the Credit
Agreement is hereby amended and restated in its entirety:
Second Amendment to Credit Agreement
(Wachovia/Arbor)

2



--------------------------------------------------------------------------------



 



     “EIGHTH, to the extent amounts owed pursuant to clauses FIRST through
SEVENTH above have been paid in full from all sources of Income (including, but
not limited to, the application of principal payments and prepayments received
from Obligors) to the Borrowers, any remaining Excess Principal Amount with
respect to any Pledged Mortgage Asset deposited into the Collection Account
since the previous Payment Date;
     NINTH, pari passu and pro rata (based on the amounts owed to such Persons
under this clause), to the principal amount of the Loans outstanding and not
repaid pursuant to clauses “FIRST” through “SEVENTH” above and the Aggregate
Outstanding Principal (as defined in the Working Capital Facility), in each
case, in such manner and order as the Administrative Agent shall determine in
its discretion; and
     TENTH, pari passu and pro rata (based on the amounts owed to such Persons
under this clause) to the payment of the surplus, if any, to whoever may be
lawfully entitled to receive such surplus;
     provided, however, that if a Default or Event of Default has occurred and
is continuing or a mandatory prepayment under Section 2.5 is due but the
applicable time period for payment of such amount has not expired, amounts
available pursuant to clause “EIGHTH” or “TENTH” shall not be transferred to the
Borrowers but shall remain in the Collection Account and be applied (i) in the
case of a mandatory prepayment under Sections 2.2 or 2.5, in reduction of such
mandatory prepayments when due and payable, with the balance being remitted to
the Borrowers, and (ii) in the case of a Default or Event of Default, in
reduction of the Obligations in accordance with Section 2.9(b).”
     (d)The following new Section 2.18 is hereby added to the Credit Agreement:
     “Section 2.18 Discounted Payoff Amount.
     (a) Notwithstanding anything set forth in the Credit Documents to the
contrary, subject to the terms of this Section 2.18, Lender will accept the
Discounted Payoff Amount in full satisfaction of the Credit Obligations
provided, that (i) no Event of Default has occurred and is continuing, (ii) the
Lender has received the Discounted Payoff Amount in immediately available funds
on or before May 31, 2010 (as such date may be extended as set forth in clause
(b) below, the “Payoff Date”), (iii) the Borrowers and the Guarantors deliver to
the Lender and the Administrative Agent on or before the Payoff Date an executed
agreement terminating the Credit Documents (subject to any provisions which by
the terms expressly survive termination) other than the Warrant Agreements and
Registration Rights Agreement, which shall continue in full force and effect, in
the form of Exhibit A attached hereto, and (iv) the conditions set forth in
Section 2.16(a) of the Working Capital Facility Loan Agreement have been
satisfied.
     (b) Upon written notice by the Borrowers to the Administrative Agent
delivered to the Administrative Agent no later than ten (10) calendar days prior
to the Payoff Date, provided no Event of Default has occurred and is continuing
and the Borrowers pay the Payoff Extension Amount before the effective date of
the extension, the Borrowers shall be entitled to up to two 45 day extensions of
the Payoff Date. To the extent applicable, the first extension shall extend the
Payoff Date to July 15, 2010 and shall be effective, provided no Event of
Default has occurred and is continuing, upon the payment of the Payoff Extension
Amount no later than May 28, 2010, which amount shall be applied to the
principal amount of the Loans outstanding and the Aggregate Outstanding
Principal (as defined in the Working Capital Facility) in such order and manner
as the Administrative Agent determines in its discretion and credited against
the Discounted Payoff Amount. To the extent applicable, the second extension
shall
Second Amendment to Credit Agreement
(Wachovia/Arbor)

3



--------------------------------------------------------------------------------



 



extend the Payoff Date to August 27, 2010 and shall be effective, provided no
Event of Default has occurred and is continuing, upon the payment of the Payoff
Extension Amount no later than July 14, 2010, which amount shall be applied to
the principal amount of the Loans outstanding and the Aggregate Outstanding
Principal (as defined in the Working Capital Facility) in such order and manner
as the Administrative Agent determines in its discretion and credited against
the Discounted Payoff Amount.
     (c) In the event that any of the conditions set forth in this Section 2.18
are not satisfied on or before Payoff Date (as the same may be extended in
accordance with the terms hereof), the Lender shall have no obligation
whatsoever under this Section 2.18 or otherwise to accept the Discounted Payoff
Amount in satisfaction of the outstanding Credit Obligations. For the avoidance
of doubt, until the conditions precedent set forth in this Section 2.18 are
satisfied, the Lender and the Administrative Agent shall have the right to
exercise all of its rights and remedies under the Credit Documents, the Loan
Documents (as defined in the Working Capital Facility) and Requirements of Law.
Notwithstanding anything set forth in the Credit Documents, the Administrative
Agent shall apply any amounts received under this Section 2.18 to the principal
amount of the Loans outstanding and the Aggregate Outstanding Principal (as
defined in the Working Capital Facility) in such order and manner as the
Administrative Agent determines in its discretion. For the avoidance of doubt,
until the Borrowers pay the Discounted Payoff Amount and comply with the other
provisions of this Section 2.18, all obligations, duties and agreements of the
Borrowers and Guarantors continue to remain in full force and effect.
     (d) All principal payments received and applied to the outstanding
principal under the Credit Documents or the Loan Documents (as defined in the
Working Capital Facility) on and after December 11, 2009 shall be credited
against the Discounted Payoff Amount.
     (e) The parties acknowledge that pursuant to Transactions on December 11,
2009 and December 16, 2009, the Borrowers have made principal payments in the
net aggregate amount of $16,854,428, which amount shall be credited against the
Discounted Payoff Amount.
     (f) Promptly after application by the Administrative Agent of payments to
reduce the Release Amounts of any Collateral pursuant to the terms hereof, the
Administrative Agent shall give the Borrowers notice of the Pledged Mortgage
Assets to which such payments have been applied.”
     (e) Section 10.2(a)(i) f the Credit Agreement is hereby amended and
restated in its entirety as follows:
               ”(i) If to the Borrowers or any other Credit Party:
c/o Arbor Commercial Mortgage LLC
333 Earle Ovington Boulevard
Uniondale, New York 11553
Attention: John Bishar, Esq.
Phone No.: (516) 506-4590
Facsimile No.: (516) 542-2561
With a copy to:
Arbor Commercial Mortgage LLC
333 Earle Ovington Boulevard
Uniondale, New York 11553
Attention: John Natalone
Phone No.: (516) 506-4409
Facsimile No.: (516) 832-6409”
Second Amendment to Credit Agreement
(Wachovia/Arbor)

4



--------------------------------------------------------------------------------



 



     Section 2. Credit Documents in Full Force and Effect as Modified.
     Except as specifically modified hereby or the Fee Letter, the Credit
Documents shall remain in full force and effect in accordance with their terms.
All references to any Credit Document shall be deemed to mean each Credit
Document as modified by this Amendment No. 2 and the Fee Letter. This Amendment
No. 2 and the Fee Letter shall not constitute a novation of the Credit
Documents, but shall constitute modifications thereof. The parties hereto agree
to be bound by the terms and conditions of the Credit Documents, as modified by
this Amendment No. 2 and the Fee Letter, as though such terms and conditions
were set forth herein. Each of the Borrowers, the Guarantors and the Pledgor
hereby ratifies the Credit Agreement and the other Credit Documents and
acknowledges and reaffirms (a) that it is bound by all terms of the Credit
Agreement and the other Credit Documents applicable to it and (b) that it is
responsible for the observance and full performance of its respective
Obligations. This Amendment No. 2 is a Credit Document executed pursuant to the
Credit Agreement and shall be construed, administered and applied in accordance
with the terms and provisions of the Credit Agreement.
     Section 3. Representations.
     Each of the Borrowers, the Guarantors and the Pledgor represents and
warrants, as of the date of this Amendment No. 2, as follows:
     (a) it is duly incorporated or organized, validly existing and in good
standing under the laws of its jurisdiction of organization and each
jurisdiction where it conducts business;
     (b) the execution, delivery and performance by it of this Amendment No. 2
and the Fee Letter is within its corporate, company or partnership powers, has
been duly authorized and does not contravene (1) its Authority Documents or its
applicable resolutions, (2) any Requirements of Law or (3) any Contractual
Obligation, Indebtedness or Guarantee Obligation;
     (c) no consent, license, permit, approval or authorization of, or
registration, filing or declaration with, any Governmental Authority or other
Person is required in connection with the execution, delivery, performance,
validity or enforceability by or against it of this Amendment No. 2 or the Fee
Letter;
     (d) this Amendment No. 2 and the Fee Letter have been duly executed and
delivered by it;
     (e) this Amendment No. 2, the Fee Letter and each of the Credit Documents
as modified thereby constitute its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity;
     (f) the Security Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Secured Parties, which security interests and Liens are perfected
in accordance with the terms of the Security Documents and prior to all Liens
subject to Permitted Liens;
Second Amendment to Credit Agreement
(Wachovia/Arbor)

5



--------------------------------------------------------------------------------



 



     (g) no Default or Event of Default exists or will exist after giving effect
to this Amendment No. 2;
     (h) each of the Credit Documents is in full force and effect and neither
the Borrowers, the Guarantors nor the Pledgor has any defense, offset,
counterclaim, abatement, right of rescission or other claims, actions, causes of
action, demands, damages or liabilities of any kind or nature, in all cases
whether legal or equitable, available to the Borrowers, the Guarantors, the
Pledgor or any other Person with respect to (i) this Amendment No. 2, the Credit
Agreement, the Credit Documents or any other instrument, document and/or
agreement described herein or therein, as modified and amended hereby, (ii) the
obligation of the Borrowers and the Guarantors to repay the Obligations and
other amounts due under the Credit Documents or (iii) the Administrative Agent,
the Lenders or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising out of or from
or in any way related to or in connection with the Credit Agreement or the
Credit Documents, including, without limitation, any action by such Persons, or
failure of such Persons to act, under the Credit Agreement or the other Credit
Documents on or prior to the date hereof; and
     (i) except as specifically provided in this Amendment No. 2, the
Obligations are not reduced or modified by this Amendment No. 2.
     Section 4. Conditions Precedent.
     The effectiveness of this Amendment No. 2 and the Fee Letter is subject to
the following conditions precedent: (i) delivery to the Administrative Agent of
this Amendment No. 2 and the Fee Letter duly executed by each of the parties
hereto; (ii) the payment of all legal fees and expenses of Moore & Van Allen
PLLC, as counsel to the Administrative Agent, in the amount to be set forth on a
separate invoice; and (iii) delivery to the Administrative Agent of such other
documents, agreements or certifications as the Administrative Agent may
reasonably require.
     Section 5. Miscellaneous.
     (a) This Amendment No. 2 may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.
     (b) The descriptive headings of the various sections of this Amendment
No. 2 are inserted for convenience of reference only and shall not be deemed to
affect the meaning or construction of any of the provisions hereof.
     (c) This Amendment No. 2 may not be amended or otherwise modified, waived
or supplemented except as provided in the Credit Agreement.
     (d) The interpretive provisions of Sections 1.2 through 1.8 of the Credit
Agreement are incorporated herein mutatis mutandis.
     (e) This Amendment No. 2 and the Fee Letter represents the final agreement
among the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements between the parties. There are no
unwritten oral agreements between the parties.
Second Amendment to Credit Agreement
(Wachovia/Arbor)

6



--------------------------------------------------------------------------------



 



     (f) THIS AMENDMENT NO. 2 AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT NO. 2 SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     (g) Each provision of this Amendment No. 2 shall be valid, binding and
enforceable to the fullest extent permitted by Requirements of Law. In case any
provision in or obligation under this Amendment No. 2 shall be invalid, illegal
or unenforceable in any jurisdiction (either in its entirety or as applied to
any Person, fact, circumstance, action or inaction), the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction or as applied to any Person, fact,
circumstance, action or inaction, shall not in any way be affected or impaired
thereby.
     (h) In consideration of the Lenders and the Administrative Agent entering
into this Amendment No. 2, each of the Borrowers, each of the Guarantors and the
Pledgor hereby waives, releases and discharges the Administrative Agent, the
Lenders and the Administrative Agent’s and the Lenders’ respective officers,
employees, representatives, agents, counsel and directors from any and all
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises out of or from or in
any way relating to or in connection with the Credit Agreement or the Credit
Documents, including but not limited to, any action or failure to act under the
Credit Agreement or the other Credit Documents on or prior to the date hereof,
except, with respect to any such Person being released hereby, any actions,
causes of action, claims, demands, damage and liabilities arising out of such
Person’s gross negligence or willful misconduct in connection with the Credit
Agreement or the other Credit Documents.
     (i) Each Guarantor (i) agrees to and consents to the terms and provisions
of this Amendment No. 2, (ii) acknowledges and confirms that the Guaranty
remains in full force and effect notwithstanding this Amendment No. 2, and
(iii) reaffirms its obligations under the Guaranty.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Second Amendment to Credit Agreement
(Wachovia/Arbor)

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment No. 2 to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

     
BORROWERS:
  ARBOR REALTY FUNDING, LLC, a Delaware
 
  limited liability company

                  By:   /s/ John Natalone         Name:   John Natalone       
Title:   Executive Vice President        ARSR TAHOE, LLC, a Delaware limited
liability company
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President        ARBOR REALTY LIMITED PARTNERSHIP, a Delaware
limited
partnership
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President        ART 450 LLC, a Delaware limited liability
company
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President        ARBOR REALTY SR, INC., a Maryland corporation
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President        ARBOR ESH II LLC, a Delaware limited liability
company
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President     

[Signatures Continued on the Following Page]
Second Amendment to Credit Agreement
(Wachovia/Arbor)

S-1



--------------------------------------------------------------------------------



 



     
GUARANTORS:
  ARBOR REALTY TRUST, INC.,
 
  a Maryland corporation

                  By:   /s/ John Natalone         Name:   John Natalone       
Title:   Executive Vice President        ARBOR REALTY LIMITED PARTNERSHIP,
a Delaware limited partnership
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President        ARBOR REALTY SR, INC.,
a Maryland corporation
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President     

[Signatures Continued on the Following Page]
Second Amendment to Credit Agreement
(Wachovia/Arbor)

S-2



--------------------------------------------------------------------------------



 



     
ADMINISTRATIVE AGENT:
  WACHOVIA BANK, NATIONAL ASSOCIATION,
 
  as Administrative Agent on behalf of the Lenders

                  By:   /s/ John Nelson         Name:   John Nelson       
Title:   Managing Director     

     
LENDER:
  WACHOVIA BANK, NATIONAL ASSOCIATION,
 
  as Lender

                  By:   /s/ John Nelson         Name:   John Nelson       
Title:   Managing Director     

[Signatures Continued on the Following Page]
Second Amendment to Credit Agreement
(Wachovia/Arbor)

S-3



--------------------------------------------------------------------------------



 



CONSENTED TO BY:

     
PLEDGOR:
  ARBOR REALTY SR, INC.,
 
  a Maryland corporation

                  By:   /s/ John Natalone         Name:   John Natalone       
Title:   Executive Vice President     

Second Amendment to Credit Agreement
(Wachovia/Arbor)

S-4



--------------------------------------------------------------------------------



 



CONSENTED TO BY:

     
THE CUSTODIAN:
  WELLS FARGO BANK, NATIONAL ASSOCIATION

                  By:   /s/ Kathleen Marshall         Name:   Kathleen Marshall 
      Title:   Vice President     

             
 
  Address for Notices:             Wells Fargo Bank, National Association
 
  1055 10th Avenue SE             Minneapolis, Minnesota 55414
 
  Attention:   Kathleen Marshall    
 
      Vice President    
 
  Facsimile No:   (612) 466–5416    
 
  Confirmation No:   (612) 667-8032    

Second Amendment to Credit Agreement
(Wachovia/Arbor)

S-5



--------------------------------------------------------------------------------



 



Exhibit A
Form of Release Agreement
TERMINATION AND RELEASE AGREEMENT
(Wachovia/Arbor)
     THIS TERMINATION AND RELEASE AGREEMENT, dated as of [                    
                    ], 2010 (this “Release Agreement”), is entered into by and
among ARBOR REALTY FUNDING LLC, a Delaware limited liability company (together
with its successors and permitted assigns, “Arbor Realty Funding”), as a
borrower, ARSR TAHOE, LLC, a Delaware limited liability company (together with
its successors and permitted assigns, “ARSR Tahoe”), as a borrower, ARBOR REALTY
LIMITED PARTNERSHIP, a Delaware limited partnership (together with its
successors and permitted assigns, “Arbor Realty”), as a borrower, ART 450 LLC, a
Delaware limited liability company (together with its successors and permitted
assigns, “ART 450”), as a borrower, ARBOR REALTY SR, INC., a Maryland
corporation (together with its successors and permitted assigns, “ARSR”), as a
borrower and as pledgor, ARBOR ESH II LLC (together with its successors and
permitted assigns, “Arbor ESH” and, together with Arbor Realty Funding, ARSR
Tahoe, Arbor Realty and ARSR, each individually referred to herein as a
“Borrower” and collectively referred to herein as the “Borrowers”), as a
borrower, ARBOR REALTY TRUST, INC., a Maryland corporation (together with its
successors and permitted assigns, “ART”), as a guarantor, Arbor Realty, as a
guarantor, ARSR, as a guarantor (ARSR, together with ART and Arbor Realty, the
“Guarantors”), the several banks and other financial institutions party to the
Credit Agreement (each, together with its successors and assigns, a “Lender”
and, collectively, the “Lenders”), WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association, as administrative agent for the Lenders (together
with its successors and assigns in such capacity, the “Administrative Agent”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association
(together with its successors and permitted assigns, “Custodian”), as the
custodian. Capitalized terms used and not otherwise defined herein shall have
the meanings given to such terms in the Credit Agreement (as defined below).
R E C I T A L S
     WHEREAS, the Borrowers, the Guarantors, the Lenders and the Administrative
Agent are parties to that certain First Amended and Restated Credit Agreement,
dated as of July 23, 2009 (as amended, modified, restated, replaced, waived,
substituted, supplemented or extended from time to time, including, but not
limited to, pursuant to that First Amendment to First Amended and Restated
Credit Agreement and Other Credit Documents, dated as of December 16, 2009, and
that Second Amendment to First Amended and Restated Credit Agreement, dated as
of December 24, 2009 (the “Second Amendment”), the “Credit Agreement”);
     WHEREAS, the Borrower has requested, and the Lender and the Administrative
Agent have agreed, subject to all covenants, terms and conditions provided for
in the Second Amendment, to accept the Discounted Payoff Amount, which amount is
less than the outstanding principal amount of the Loan, in full satisfaction of
the Credit Obligations, provided that the Borrowers pay to the Lender such
Discounted Payoff Amount and the other amounts required under the Second
Amendment in a timely manner, the Borrowers, the Guarantors and the Pledgors
execute this Release Agreement and the other requirements of the Second
Amendment are satisfied;
Termination and Release Agreement
(Wachovia/Arbor)

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Custodian is party to a Credit Document and desires to
evidence its agreement to the termination set forth herein; and
     WHEREAS, the Borrowers, the Guarantors, the Pledgors, the Lender, the
Administrative Agent and the Custodian desire to terminate their rights, duties
and obligations under the Credit Agreement and the other Credit Documents (other
than the Warrant Agreements and Registration Rights Agreement, which shall
continue in full force and effect) (such terminated documents hereinafter
referred to as the “Terminated Documents”; for the avoidance of doubt,
agreements evidencing or relating to Credit-Party-Related Obligations which are
unrelated to the Credit Agreement and/or Credit Documents are not being
terminated hereby and are not part of the Terminated Documents).
     NOW THEREFORE, in consideration of the foregoing recitals, and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
     Section 1. Release of Lender and Administrative Agent.
     Each of the Borrowers, the Guarantors and the Pledgor hereby waives,
releases and discharges the Lender, the Administrative Agent and the Lender’s
and the Administrative Agent’s successors, assigns, affiliates, officers,
employees, representatives, agents, counsel and directors from any and all
actions, causes of action, claims, demands, damages, liabilities, controversies,
duties, covenants, responsibilities, obligations, costs, losses and /or expenses
of whatever kind or nature, in law or in equity, now known or unknown, suspected
or unsuspected, whether existing now or hereafter, arising out of, from or in
any way relating to or in connection with, directly or indirectly, the Credit
Agreement or the other Credit Documents including, but not limited to, any
action or failure to act under the Credit Agreement or the other Credit
Documents, on or prior to the date hereof.
     Section 2. Termination of Credit Documents.
     (a) Subject to Section 4 of this Release Agreement, the rights, duties and
obligations (except those rights, duties and obligations that expressly survive
termination, as set forth in the Terminated Documents) of each party under the
Credit Agreement and the other Terminated Documents, are hereby terminated, and
each of the parties hereto agrees that all duties and obligations (except such
duties and obligations that expressly survive termination, as set forth in the
Credit Agreement and the other Terminated Documents) of each party shall be
released hereby.
     (b) On and after the effective date of this Release Agreement, the
Borrowers and the Custodian shall execute and/or deliver such other
certifications, documents and agreements as the Administrative Agent shall from
time to time reasonably require to give effect to this Release Agreement.
     Section 3. Representations.
     Each of the Borrowers, the Guarantors and the Pledgor represents and
warrants, as of the date of this Release Agreement, as follows:
     (a) it is duly incorporated or organized, validly existing and in good
standing under the laws of its jurisdiction of organization and each
jurisdiction where it conducts business;
     (b) the execution, delivery and performance by it of this Release Agreement
is within its corporate, company or partnership powers, has been duly authorized
and does not contravene (1) its
Termination and Release Agreement
(Wachovia/Arbor)

Exh A - 2



--------------------------------------------------------------------------------



 



Authority Documents or its applicable resolutions, (2) any Requirements of Law
or (3) any Contractual Obligation, Indebtedness or Guarantee Obligation;
     (c) no consent, license, permit, approval or authorization of, or
registration, filing or declaration with, any Governmental Authority or other
Person is required in connection with the execution, delivery, performance,
validity or enforceability by or against it of this Release Agreement;
     (d) this Release Agreement has been duly executed and delivered by it;
     (e) this Release Agreement constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity;
     (f) neither the Borrowers, the Guarantors nor the Pledgor has any defense,
offset, counterclaim, abatement, right of rescission or other claims, actions,
causes of action, demands, damages or liabilities of any kind or nature, in all
cases whether legal or equitable, available to the Borrowers, the Guarantors,
the Pledgor or any other Person with respect to (i) this Release Agreement, the
Credit Agreement, the Credit Documents or any other instrument, document and/or
agreement described herein or therein, as modified and amended hereby, or
(ii) the Administrative Agent, the Lenders or the Administrative Agent’s or the
Lenders’ respective officers, employees, representatives, agents, counsel or
directors arising out of or from or in any way related to or in connection with
the Credit Agreement or the Credit Documents, including, without limitation, any
action by such Persons, or failure of such Persons to act, under the Credit
Agreement or the other Credit Documents on or prior to the date hereof; and
     (g) the Recitals set forth herein are true and correct.
     Section 4. Conditions Precedent.
     The effectiveness of this Release Agreement is subject to the following
conditions precedent: (i) delivery to the Administrative Agent of this Release
Agreement duly executed by each of the parties hereto and the Termination and
Release Agreement, dated as of the date hereof (the “Working Capital Facility
Release”), by and among ART, as a borrower, Arbor Realty GPOP, Inc., as a
borrower, Arbor Realty LPOP, Inc., as a borrower, Arbor Realty, as a borrower,
ARSR, as a borrower, Arbor Realty Collateral Management, LLC, as a borrower,
Wachovia Bank, National Association, as a lender and administrative agent, and
Wells Fargo Bank, National Association, as the custodian, which agreements shall
be held in escrow by the Administrative Agent’s counsel pending satisfaction of
the other conditions set forth in this Section 4; (ii) payment to the Lender and
the Administrative Agent of the Discounted Payoff Amount in a timely manner and
the Borrowers’ satisfaction of all other conditions contained in the Second
Amendment; (iii) the representations and warranties set forth in Section 3 are
true and correct in all material respects; (iv) the payment of all legal fees
and expenses of Moore & Van Allen PLLC, as counsel to the Administrative Agent,
in the amount to be set forth on a separate invoice; and (v) delivery to the
Administrative Agent of such other documents, agreements or certifications as
the Administrative Agent may reasonably require. Upon satisfaction of the
foregoing conditions, which satisfaction must be confirmed in writing by the
Administrative Agent and the Administrative Agent’s release from escrow to all
parties copies of this Release Agreement and the Working Capital Facility
Release executed by all parties, the Borrowers are authorized (at the Borrowers’
expense) to terminate the relevant UCC financing statements filed against the
Borrowers and the Pledgor in connection with the Terminated Documents and the
Custodian is authorized to release to the Borrowers all Mortgage Asset Files and
other documents held pursuant to the Custodial Agreement.
Termination and Release Agreement
(Wachovia/Arbor)

Exh A - 3



--------------------------------------------------------------------------------



 



     Section 5. Miscellaneous.
     (a) This Release Agreement may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.
     (b) The descriptive headings of the various sections of this Release
Agreement are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions hereof.
     (c) This Release Agreement may not be amended or otherwise modified, waived
or supplemented except as provided in the Credit Agreement.
     (d) The interpretive provisions of Sections 1.2 through 1.8 of the Credit
Agreement are incorporated herein mutatis mutandis.
     (e) This Release Agreement represents the final agreement among the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements between the parties. There are no unwritten oral agreements
between the parties.
     (f) THIS RELEASE AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS RELEASE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     (g) Each provision of this Release Agreement shall be valid, binding and
enforceable to the fullest extent permitted by Requirements of Law. In case any
provision in or obligation under this Release Agreement shall be invalid,
illegal or unenforceable in any jurisdiction (either in its entirety or as
applied to any Person, fact, circumstance, action or inaction), the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction or as applied to any
Person, fact, circumstance, action or inaction, shall not in any way be affected
or impaired thereby.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Termination and Release Agreement
(Wachovia/Arbor)

Exh A - 4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Release Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

     
BORROWERS:
  ARBOR REALTY FUNDING, LLC, a Delaware
 
  limited liability company

                  By:           Name:         Title:         ARSR TAHOE, LLC, a
Delaware limited liability company
      By:           Name:         Title:         ARBOR REALTY LIMITED
PARTNERSHIP, a Delaware limited partnership
      By:           Name:         Title:         ART 450 LLC, a Delaware limited
liability company
      By:           Name:         Title:         ARBOR REALTY SR, INC., a
Maryland corporation
      By:           Name:         Title:         ARBOR ESH II LLC, a Delaware
limited liability company
      By:           Name:         Title:      

[Signatures Continued on the Following Page]
Termination and Release Agreement
(Wachovia/Arbor)

Exh A - 1



--------------------------------------------------------------------------------



 



     
GUARANTORS:
  ARBOR REALTY TRUST, INC.,
 
  a Maryland corporation

                  By:           Name:         Title:         ARBOR REALTY
LIMITED PARTNERSHIP,
a Delaware limited partnership
      By:           Name:         Title:         ARBOR REALTY SR, INC.,
a Maryland corporation
      By:           Name:         Title:      

     
PLEDGOR:
  ARBOR REALTY SR, INC.,
 
  a Maryland corporation

                  By:           Name:         Title:      

[Signatures Continued on the Following Page]
Termination and Release Agreement
(Wachovia/Arbor)

Exh A - 2



--------------------------------------------------------------------------------



 



     
ADMINISTRATIVE AGENT:
  WACHOVIA BANK, NATIONAL ASSOCIATION,
 
  as Administrative Agent on behalf of the Lenders

                  By:           Name:   John Nelson        Title:   Managing
Director     

     
LENDER:
  WACHOVIA BANK, NATIONAL ASSOCIATION,
 
  as Lender

                  By:           Name:   John Nelson        Title:   Managing
Director     

[Signatures Continued on the Following Page]
Termination and Release Agreement
(Wachovia/Arbor)

Exh A - 3



--------------------------------------------------------------------------------



 



     
THE CUSTODIAN:
  WELLS FARGO BANK, NATIONAL ASSOCIATION

                  By:           Name:         Title:      

             
 
  Address for Notices:               Wells Fargo Bank, National Association
 
  1055 10th Avenue SE             Minneapolis, Minnesota 55414
 
  Attention:   Karolyn Kleingartner    
 
      Trust Officer    
 
  Facsimile No:   (612) 466–5416    
 
  Confirmation No:   (612) 466–5895    

Termination and Release Agreement
(Wachovia/Arbor)

Exh A - 4